Citation Nr: 1522446	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  08-20 990	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to May 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for increased ratings for service-connected knee disorders.  

The Board remanded the issue of entitlement to a TDIU in April 2013 for further evidentiary development and adjudication.  In that remand, the Board noted that the Veteran had indicated on multiple occasions that he was unable to work due to his service-connected knee disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board added the issue of entitlement to a TDIU rating in April 2013 and remanded that issue, instructing the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, schedule him for a VA examination, and then adjudicate the claim for entitlement to a TDIU.  The AOJ provided the Veteran with the requisite notice via a May 2014 letter and scheduled the Veteran for a VA examination, which was conducted in December 2014.  The Veteran was then provided a supplemental statement of the case in January 2015, in which the AOJ denied the claim for entitlement to a TDIU.  Thus, as to the TDIU claim, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, during the course of the appeal period the Veteran perfected an appeal of a February 2010 decision of the RO, in which it granted his petition to reopen a previously denied claim of service connection for a back disorder and denied the claim on its merits.  That issue is now also properly before the Board and is addressed in the Remand below.

The Veteran testified before the Board concerning his claim for entitlement to a TDIU at a hearing at the RO in May 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board notes that on a March 2013 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at an in-person hearing at the Regional Office before a Veterans Law Judge concerning his petition to reopen the previously denied claim of service connection for a back disorder.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2014).  The case is therefore remanded to the St. Petersburg RO so that it may schedule a Board hearing and send notice of the hearing to the Veteran and his representative.

Concerning the claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), because a grant of service connection for a back disorder could affect the claim for entitlement to a TDIU, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the petition to reopen the previously denied claim of service connection for a back disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claim for service connection could well impact the claim on appeal for entitlement to a TDIU, these issues must be considered together.

In view of the foregoing, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The RO must schedule the Veteran for a hearing before a member of the Board sitting at the St. Petersburg RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

